       Case 4:19-cv-00005-CDL Document 40-5 Filed 08/07/20 Page 1 of 1



H    ARREOLA MATERIAL REVIEWED

1.    911Transcript
2.   Piedmont Columbus Regional records
3.  St Francis Hospital records
4.  OPS interviews
    -Alan Tarvin interview by Sgt J. G. Bridges
    -Chris Moreland interview by Sgt J. G. Bridges
    -Officer Aguilar by OPS
    -Officer Dudley by OPS
    -Officer Evrard by OPS
    -Officer R Oakes by OPS
    -Raymond Tarvin by Sgt J. G. Bridges
5.  OPS Investigative Summary
6.  Dr Sperry opinion letter
7.  Plaintiffs' statement of facts and response to defendant's statement of disputed facts
8.  Officer Evrard body cam
9.  Officer Aguilar body cam
10. Officer Dudley body cam
